UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4165

CRISHONE CRYSTAL JOHNSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Harrisonburg.
James H. Michael, Jr., Senior District Judge.
(CR-96-22)

Submitted: August 31, 1999

Decided: September 20, 1999

Before WILKINS and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Anthony J. Vegh, Cleveland, Ohio, for Appellant. Robert P. Crouch,
Jr., United States Attorney, Ray B. Fitzgerald, Jr., Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant Crishone C. Johnson appeals her convictions and sen-
tence for conspiracy to possess with intent to distribute cocaine base
in violation of 21 U.S.C.A. § 846 (West Supp. 1999) and possession
with intent to distribute and distribution of cocaine base in violation
of 21 U.S.C.A. § 841 (West 1994 & Supp. 1999). Johnson argues on
appeal that: (1) the district court erred in admitting testimony con-
cerning Johnson's many drug transactions as evidence of her involve-
ment in a drug conspiracy; (2) the court erred in admitting testimony
concerning Johnson's drug transactions in the presence of her child;
(3) the court plainly erred in finding that the nature of the drugs attrib-
utable to Johnson for sentencing was crack; (4) the court clearly erred
in its findings as to the quantity of the drugs attributable to Johnson
at sentencing. We have reviewed the parties submissions, the record,
and the applicable law, and affirm.

We find that the district court did not abuse its discretion in admit-
ting testimony concerning Johnson's drug transactions as evidence of
her involvement in a drug conspiracy. See United States v. Francisco,
35 F.3d 116, 118 (4th Cir. 1994) (per curiam); United States v. Mills,
995 F.2d 480, 485 n.1 (4th Cir. 1993) (stating that evidence of drug
transactions is "at least relevant (i.e. probative) on the issue of
whether a conspiratorial relationship exists").

We also conclude that the court did not abuse its discretion in
admitting evidence over Johnson's objections concerning her partici-
pation in drug transactions in the presence of her child. See
Francisco, 35 F.3d at 118. Moreover, to the extent that Johnson did
not object to other testimony that she engaged in drug transactions in
the presence of her son, the district court's admission of such evi-
dence did not constitute plain error. See United States v. Hanno, 21
F.3d 42, 45 (4th Cir. 1994) (quoting United States v. Olano, 507 U.S.
725, 736 (1993)); Fed. R. Crim. P. 52(h).

We further find that the court did not plainly err in finding that the
nature of the drugs attributable to Johnson for sentencing was crack.
See id.; United States Sentencing Guidelines Manual § 2D1.1(c),

                     2
(n.D) (1997) (defining "crack"). There were few ambiguities regard-
ing the form of cocaine Johnson distributed. Witnesses, including law
enforcement officers and Johnson's associates and customers, repeat-
edly referred to the drugs purchased from Johnson as crack and noted
that the substance was in a rocklike or chunky form. See United States
v. Abdul, 122 F.3d 477, 479 (7th Cir. 1997), cert. denied, 118 S. Ct.
643 (1997) (holding that "[t]he issue is whether the drug is crack as
the term is generally understood"). Finally, the district court's find-
ings as to the quantity of crack attributable to Johnson for the purpose
of sentencing was not clearly erroneous. See United States v.
D'Anjou, 16 F.3d 604, 614 (4th Cir. 1994) (stating that a district
court's factual findings are binding unless clearly erroneous).

Accordingly, we affirm Johnson's convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3